Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 08/06/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statement is being considered by the examiner.
Response to Amendment
2.	The amendment filed 08/15/2022 has been entered. Currently, claims 1-7, 11-17, and 21-22 remain pending in the application. Also, claims 1-7 and 11-13 were amended by the Applicant to correct previous claim objections and 35 USC 112(b) rejections that were set forth in the Non-Final Office Action mailed 04/15/2022. Lastly, new claims 21-22 have been added, without the addition of new matter.  
Response to Arguments
3.	Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive.
4.	Applicant makes the argument that “Applicant cannot find the word recessed in Tessman. In contrast, Applicant’s device and the use thereof allows for deployment of a plurality of hooks to improve fixation of the implantable device in the tissue adjacent the urethra, wherein the plurality of hooks are configured to be recessed into a distal portion of the device in a first state when positioning the device during implantation and to be deployed into the tissue adjacent the urethra in a second state after positioning the device to provide fixation of the implantable device in the tissue adjacent the urethra.” (Remarks, Page 6).
	In response to Applicant’s argument (Remarks, Page 6), Tessman teaches deployable hooks (Col. 2, lines 35-37 and Figures 1-2, 5 hook projections 16) which are recessed into (Figures 1-2 and 5 and see Modified Figure 1 below, hook-like projections 16 are positioned into recessed within the outer wall 15 throughout distal to proximal ends of the stent 10. Additionally, the hooks 16 are facing backwards relative to the distal end of the stent 10 in which case, the radial curvature of hooks 16 constitute a recessing of the hooks 16 in relation to the wall 15 of the stent 10) a distal portion of the implantable device. As seen in the annotated figure below, a first end of the hooks 16 are received in recesses of wall 15 and a free second end of the hooks are deployed into a user’s tissue for fixation. Therefore, the rejection from the Non-Final Office mailed 04/15/2022 is maintained below. 

    PNG
    media_image1.png
    458
    503
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, 11-14, 16, and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook et al. (U.S. Patent No. 5964806) in view of Tessmann et al. (U.S. Patent No. 5167614).
Regarding claim 1, Cook discloses an implantable device 20 (Col. 4, lines 64-67, a patient’s incontinence is treated by positioning one or more of the implantable devices 20 adjacent to at least one side of a patient’s urethra) for implantation into tissue adjacent to an urethra, comprising: an expandable balloon 22 (Col 2, Lines 51-52 and Figures 4-6, during the postoperative adjustments, the adjustable element 22 is expanded or contracted due to fluid volume introduced into the chamber) capable of expansion in the tissue adjacent to the urethra connected to an elongate conduit 36 (Col 8, Lines 40-50 and Figures 4-6, tubular elongate body 36 has a peripheral surface 38. The adjustable element 22 has at least one opening through the continuous wall 24 to which the peripheral surface 38 is connected to and sealed to the adjustable element 22), the elongate conduit 36 adapted to provide for a plurality of lumens comprising a first inner lumen 48 (Col 8, Lines 56-62, first interior passageway 48 extending longitudinally in the tubular elongate body 36 from a first port 50 at the proximal end 40 to a second port 52 in fluid communication with the chamber 28) for fluid communication between a first end 50 of the elongate conduit 36 and the expandable balloon 22 at a second end 52 and a second inner lumen 54 (Col 8, Lines 64-65, second interior passageway 54).
However, Cook fails to explicitly disclose a plurality of deployable hooks to provide additional fixation of the implantable device in the tissue adjacent the urethra after implantation, wherein the plurality of hooks are configured to be recessed into a distal portion the implantable device in a first state when positioning the implantable device during implantation and to be deployed into the tissue adjacent the urethra in a second state after positioning the implantable device to provide fixation of the implantable device in the tissue adjacent the urethra.
Tessmann teaches an analogous implantable device 10 (Abstract, Col. 2, lines 29-43 and Figures 1-5, stent 10 implantable and anchorable to walls of urethra) with an analogous elongate conduit 11 (Col. 2, lines 30-35 and Figure 1, elongated tube 11 with a lumen 14) comprising a plurality of deployable hooks 16 (Col. 2, lines 35-37 and Figures 1-2, 5, plurality of unbarbed, unidirectional, hook-like projections 16 which can be physically anchored in the wall 17 of the urethra 18) to provide additional fixation of the analogous implantable device 10  in the tissue of the urethra after implantation, wherein the plurality of hooks 16 are configured to be recessed into (Figures 1-2 and 5 and see Modified Figure 1 below, hook-like projections 16 are positioned into recessed within the outer wall 15 throughout distal to proximal ends of the stent 10. Additionally, the hooks 16 are facing backwards relative to the distal end of the stent 10 in which case, the radial curvature of hooks 16 constitute a recessing of the hooks 16 in relation to the wall 15 of the stent 10) a distal portion of the analogous implantable device 10 in a first state (Figures 1-2 and 5, first state of stent 10 during implantation positioning wherein hook-like projections 16 are recessed into the outer wall 15) when positioning the analogous implantable device 10 during implantation and to be deployed into the tissue of the urethra in a second state (Col. 2, lines 35-37 and Figures 1-2, 5, second state of stent 10 after implantation positioning wherein hook-like projections 16 are both recessed into the outer wall 15 and physically anchored in the wall 17 of the urethra 18 to provide fixation thereto) after positioning the analogous implantable device 10 to provide fixation of the analogous implantable device 10 in the tissue of the urethra.

    PNG
    media_image1.png
    458
    503
    media_image1.png
    Greyscale

It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a distal end (Cook, Col. 8, line 47, distal end 42 of elongate body 36) of the elongate conduit of the implantable device in the tissue adjacent the urethra of Cook, to include a plurality of deployable hooks recessed into the distal portion and to provide fixation in the tissue adjacent the urethra, as taught by Tessmann, in order to provide an improved implantable device with an enhanced distal portion having hooks for engagement with the tissue and preventing damage thereto (Tessmann, Col. 2, lines 38-43).  
Regarding claim 2, the combination of Cook in view of Tessmann discloses the invention as described above and further discloses wherein the plurality of hooks 16 (Tessmann, Col. 2, lines 35-37 and Figures 1-2, 5, hook-like projections 16 deployed from distal to proximal ends of the stent 10) are deployed from a distal end (Modification of Figures 4-6 of Cook in view of Figure 2 of Tessmann, see Modified Figure 1 above: Tessmann teaches that the hooks 16 are at the distal end, and under the proposed modification they would be located at the distal end 42 of Cook) of the implantable device 20 (Cook, Col. 4, lines 64-67). 
Regarding claim 3, the combination of Cook in view of Tessmann discloses the invention as described above and further discloses wherein the plurality of hooks 16 (Tessmann, Col. 2, lines 35-37 and Figures 1-2, 5, hook-like projections 16 are recessed into the outer wall 15 throughout distal to proximal tips of the stent 10) are configured to be at a distal tip (see Modified Figure 1 above) of the implantable device 20 (Cook, Col. 4, lines 64-67) and are configured to be recessed into the implantable device 20 (Cook, Col. 4, lines 64-67) in the first state (Tessmann, Col. 1, lines 6-9, Col. 2, lines 38-43, first state of stent 10 during implantation positioning wherein hook-like projections 16 are recessed into the outer wall 15. The hook-like projections 16 are curved shaped and shield can be covered by a layer of lubricious hydrophilic material which facilitates the introduction of the stent into the urethra and prevents the projections from causing any damage until the layer is washed away) to shield anatomy.
Regarding claim 4, the combination of Cook in view of Tessmann discloses the invention as described above and further discloses wherein the second lumen 54 (Cook, Col 8, Lines 64-65, Col. 9, lines 2-5, the second interior passageway 54 is of sufficient diameter to receive and guide an obturator for the insertion and placement of the implantable device 20 into a human body)  is employed to position the implantable device 20 (Cook, Col. 4, lines 64-67).
Regarding claim 6, the combination of Cook in view of Tessmann discloses the invention as described above and further discloses wherein the plurality of hooks 16 (Tessmann, Col. 2, lines 35-37 and Figures 1-2, 5, hook-like projections 16 deployed from distal to proximal ends of the stent 10) are near (Modification of Col 8, Lines 40-50 of Cook in view of Col. 2, lines 35-37 of Tessmann: modifying distal end portion of the elongate conduit 36 of Cook to include hooked projections at its distal end, as taught by the hook-like projection 16 of Tessmann at a distal end portion of the stent 10 of Tessmann. Thereby, the expandable balloon 22 of Cook is also positioned near a distal end portion of the elongate conduit 36 of Cook, thereby the hooked projection 16 of Tessmann are positioned near the expandable balloon 22 of Cook) the expandable balloon 22 (Col 2, Lines 51-52 and Figures 4-6).
Regarding claim 11, Cook discloses a method of treating incontinence in a human using tissue adjacent a urethra of the human, comprising: introducing to the tissue adjacent to a urethra of the human a device 20 (Col. 4, lines 64-67, a patient’s incontinence is treated by positioning one or more of the implantable devices 20 adjacent to at least one side of a patient’s urethra) comprising an expandable balloon 22 (Col 2, Lines 51-52 and Figures 4-6, during the postoperative adjustments, the adjustable element 22 is expanded or contracted due to fluid volume introduced into the chamber) capable of expansion in the tissue adjacent to the urethra connected to an elongate conduit 36 (Col 8, Lines 40-50, tubular elongate body 36 has a peripheral surface 38. The adjustable element 22 has at least one opening through the continuous wall 24 to which the peripheral surface 38 is connected to and sealed to the adjustable element 22), the elongate conduit 36 adapted to provide for a plurality of lumens comprising a first inner lumen 48 (Col 8, Lines 56-62, first interior passageway 48 extending longitudinally in the tubular elongate body 36 from a first port 50 at the proximal end 40 to a second port 52 in fluid communication with the chamber 28) for fluid communication between a first end 50 of the elongate conduit 36 and the expandable balloon 22 at a second end 52 and a second inner lumen 54 (Col 8, Lines 64-65, second interior passageway 54; positioning the expandable balloon 22 relative to the bladder and urethra of the human (Col 2, Lines 10-13, a patient’s incontinence is treated by positioning one or more of the implantable devices adjacent to at least one side of a patient’s urethra so as to adjust liquid flow resistance in the urethra);
However, Cook fails to explicitly disclose deploying a plurality of hooks to improve fixation of the implantable device in the tissue adjacent the urethra wherein the plurality of hooks are configured to be recessed into a distal portion the device in a first state when positioning the device during implantation and to be deployed into the tissue adjacent the urethra in a second state after positioning the device to provide fixation of the implantable device in the tissue adjacent the urethra.
Tessmann teaches an analogous implantable device 10 (Abstract, Col. 2, lines 29-43 and Figures 1-5, stent 10 implantable and anchorable to walls of urethra) with an analogous elongate conduit 11 (Col. 2, lines 30-35 and Figure 1, elongated tube 11 with a lumen 14) that comprises deploying a plurality of hooks 16 (Col. 2, lines 35-37 and Figures 1-2, 5, plurality of unbarbed, unidirectional, hook-like projections 16 which can be physically anchored in the wall 17 of the urethra 18) to improve fixation of the analogous implantable device 10  in the tissue of the urethra wherein the plurality of hooks 16 are configured to be recessed into (Figures 1-2 and 5 and see Modified Figure 1 below, hook-like projections 16 are positioned into recessed within the outer wall 15 throughout distal to proximal ends of the stent 10. Additionally, the hooks 16 are facing backwards relative to the distal end of the stent 10 in which case, the radial curvature of hooks 16 constitute a recessing in relation to the wall 15 of the stent 10) a distal portion the analogous implantable device 10  in a first state (Figures 1-2 and 5, first state of stent 10 during implantation positioning wherein hook-like projections 16 are recessed into the outer wall 15) when positioning the analogous implantable device10 during implantation and to be deployed into the tissue of the urethra in a second state (Col. 2, lines 35-37 and Figures 1-2, 5, second state of stent 10 after implantation positioning wherein hook-like projections 16 are both recessed into the outer wall 15 and physically anchored in the wall 17 of the urethra 18 to provide fixation thereto) after positioning the analogous implantable device 10  to provide fixation of the analogous implantable device 10  in the tissue of the urethra.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a distal portion (Cook, Col. 8, line 47, distal end 42 of elongate body 36) of the elongate conduit of the implantable device in the tissue adjacent the urethra of Cook, to include a plurality of deployable hooks recessed into the distal portion and to provide fixation in the tissue adjacent the urethra, as taught by Tessmann, in order to provide an improved implantable device with an enhanced distal portion having hooks for engagement with the tissue and preventing damage thereto (Tessmann, Col. 2, lines 38-43).  
Regarding claim 12, the combination of Cook in view of Tessmann discloses the invention as described above and further discloses wherein the plurality of hooks 16 (Tessmann, Col. 2, lines 35-37 and Figures 1-2, 5, hook-like projections 16 deployed from distal to proximal ends of the stent 10) are deployed from a distal end (Modification of Figures 4-6 of Cook in view of Figure 2 of Tessmann, see Modified Figure 1 above: Tessmann teaches that the hooks 16 are at the distal end, and under the proposed modification they would be located at the distal end 42 of Cook) of the implantable device 20 (Cook, Col. 4, lines 64-67). 
Regarding claim 13, the combination of Cook in view of Tessmann discloses the invention as described above and further discloses wherein the plurality of hooks 16 (Tessmann, Col. 2, lines 35-37 and Figures 1-2, 5, hook-like projections 16 are recessed into the outer wall 15 throughout distal to proximal tips of the stent 10) are configured to be at a distal tip (see Modified Figure 1 above) of the implantable device 20 (Cook, Col. 4, lines 64-67) and are configured to be recessed into the implantable device 20 (Cook, Col. 4, lines 64-67) in the first state (Tessmann, Col. 1, lines 6-9, Col. 2, lines 38-43, first state of stent 10 during implantation positioning wherein hook-like projections 16 are recessed into the outer wall 15. The hook-like projections 16 are curved shaped and shield can be covered by a layer of lubricious hydrophilic material which facilitates the introduction of the stent into the urethra and prevents the projections from causing any damage until the layer is washed away) to shield anatomy.
Regarding claim 14, the combination of Cook in view of Tessmann discloses the invention as described above and further discloses wherein the second lumen 54 (Cook, Col 8, Lines 64-65, Col. 9, lines 2-5, the second interior passageway 54 is of sufficient diameter to receive and guide an obturator for the insertion and placement of the implantable device 20 into a human body)  is employed to position the implantable device 20 (Cook, Col. 4, lines 64-67).
Regarding claim 16, the combination of Cook in view of Tessmann discloses the invention as described above and further discloses wherein the plurality of hooks 16 (Tessmann, Col. 2, lines 35-37 and Figures 1-2, 5, hook-like projections 16 deployed from distal to proximal ends of the stent 10) are near (Modification of Col 8, Lines 40-50 of Cook in view of Col. 2, lines 35-37 of Tessmann: modifying distal end portion of the elongate conduit 36 of Cook to include hooked projections at its distal end, as taught by the hook-like projection 16 of Tessmann at a distal end portion of the stent 10 of Tessmann. Thereby, the expandable balloon 22 of Cook is also positioned near a distal end portion of the elongate conduit 36 of Cook, thereby the hooked projection 16 of Tessmann are positioned near the expandable balloon 22 of Cook) the expandable balloon 22 (Col 2, Lines 51-52 and Figures 4-6).
Regarding claim 21, the combination of Cook in view of Tessmann discloses the invention as described above and further discloses wherein the anatomy is a bladder (Tessmann, Col. 1, lines 6-9, 17-24 and Col. 2, lines 38-43, hook-like projections 16 are curved shaped and shield can be covered by a layer of lubricious hydrophilic material which facilitates the introduction of the stent into the urethra and prevents the projections from causing any damage until the layer is washed away. Furthermore, the hook-like projection 16 when deployed into the tissue, prevent the stent from migrating from the body passage into the bladder, thereby preventing damage to an anatomical bladder).
Regarding claim 22, the combination of Cook in view of Tessmann discloses the invention as described above and further discloses wherein the anatomy is a bladder (Tessmann, Col. 1, lines 6-9, 17-24 and Col. 2, lines 38-43, hook-like projections 16 are curved shaped and shield can be covered by a layer of lubricious hydrophilic material which facilitates the introduction of the stent into the urethra and prevents the projections from causing any damage until the layer is washed away. Furthermore, the hook-like projection 16 when deployed into the tissue, prevent the stent from migrating from the body passage into the bladder, thereby preventing damage to an anatomical bladder).
Claims 5 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook et al. (U.S. Patent No. 5964806) in view of Tessmann et al. (U.S. Patent No. 5167614), as applied to claims 1 and 11, respectively, and in further view of Burton et al. (U.S. Patent No. 6579224).
Regarding claim 5, the combination of Cook in view of Tessmann discloses the invention as described above but fails to explicitly disclose a pushrod used in the second inner lumen to place the implantable device in position.
Burton teaches an analogous implantable device 1400 (Col. 19, lines 32-35 and Figure 14, implantable device assembly 1400) with a pushrod 1450 (Col 19, Lines 63-67 and Col 20, Lines 28-30, the second interior passageway 1432 extends longitudinally along at least a portion of the tubular elongate body 1406. The second interior passageway 1432 is of sufficient diameter to receive push rod 1450. Force applied to the push rod 1450 can then be transferred to the implanted device 1402 so that it may be advanced into the tissue of a patient) used in the analogous second inner lumen 1432 (Col 19, Lines 63-67) to place the analogous implantable device 1400 in position.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the second inner lumen of Cook in view of Tessmann, so that there is pushrod to place the implantable device in position, as taught by Burton, in order to provide an improved implantable device having an enhanced second lumen comprising a push rod to provide sufficient force to the implantable device such that it may be advanced into the tissue of a patient (Burton, Col 20, Lines 28-30).
Regarding claim 15, the combination of Cook in view of Tessmann discloses the invention as described above but fails to explicitly disclose a pushrod is used in the second inner lumen to place the implantable device in position.
Burton teaches an analogous implantable device 1400 (Col. 19, lines 32-35 and Figure 14, implantable device assembly 1400) wherein a pushrod 1450 (Col 19, Lines 63-67 and Col 20, Lines 28-30, the second interior passageway 1432 extends longitudinally along at least a portion of the tubular elongate body 1406. The second interior passageway 1432 is of sufficient diameter to receive push rod 1450. Force applied to the push rod 1450 can then be transferred to the implanted device 1402 so that it may be advanced into the tissue of a patient) is used in the analogous second inner lumen 1432 (Col 19, Lines 63-67) to place the analogous implantable device 1400 in position.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the second inner lumen of Cook in view of Tessmann, so that there is pushrod to place the implantable device in position, as taught by Burton, in order to provide an improved implantable device having an enhanced second lumen comprising a push rod to provide sufficient force to the implantable device such that it may be advanced into the tissue of a patient (Burton, Col 20, Lines 28-30).
Claims 7 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook et al. (U.S. Patent No. 5964806) in view of Tessmann et al. (U.S. Patent No. 5167614), as applied to claims 1 and 11, respectively, and in further view of Cates et al. (U.S. Patent Pub. No. 20040230282).
Regarding claim 7, the combination of Cook in view of Tessmann discloses the invention as described above but fails to explicitly disclose each hook of the plurality of hooks comprises a nitinol hook.
Cates teaches an analogous implantable device 200 (Paragraph 89 and Figure 11, implantable transthoracic cardiac monitoring and/or stimulation system 200) wherein each analogous hook (Paragraph 89, helical coil 260) comprises a nitinol hook (Paragraph 99, coil 260 is manufactured using a shape memory alloy such as, for example, Nitinol, such that coil 260 has a first, non-penetrating shape, when being advanced through the dissection path. Upon being subjected to body temperature or artificially heated, coil 260 returns to a shape such as described above to affect fixation).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a material of each of the plurality of hooks of Cook in view of Tessmann, so that each hook comprises a nitinol hook, as taught by Cates, in order to provide an improved implantable device with enhanced plurality of hooks having the hooks return to a shape to affect fixation upon being subjected to body temperature for further improvement in anchoring the implantable device (Cates, Paragraph 99).
Regarding claim 17, the combination of Cook in view of Tessmann discloses the invention as described above but fails to explicitly disclose each hook of the plurality of hooks comprises a nitinol hook.
Cates teaches an analogous implantable device 200 (Paragraph 89 and Figure 11, implantable transthoracic cardiac monitoring and/or stimulation system 200) wherein each analogous hook (Paragraph 89, helical coil 260) comprises a nitinol hook (Paragraph 99, coil 260 is manufactured using a shape memory alloy such as, for example, Nitinol, such that coil 260 has a first, non-penetrating shape, when being advanced through the dissection path. Upon being subjected to body temperature or artificially heated, coil 260 returns to a shape such as described above to affect fixation).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a material of each of the plurality of hooks of Cook in view of Tessmann, so that each hook comprises a nitinol hook, as taught by Cates, in order to provide an improved implantable device with enhanced plurality of hooks having the hooks return to a shape to affect fixation upon being subjected to body temperature for further improvement in anchoring the implantable device (Cates, Paragraph 99).
Conclusion
9.	Applicant's amendment changed the scope of the claims, but did not necessitate a new grounds of rejection based on new references. Therefore the rejection from the Non-Final rejection mailed 04/15/2022 is maintained and modified to correspond to the amended claims. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786   

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786